JUDGE LEWIS
DELIVERED THE OPINION OF THE COURT.
In December, 1886, T. L. Barret sold and conveyed to J. L. Matthews a parcel of land in Louisville described thus: “ Commencing at a point on the west side of Third street 31 feet south of the southwest corner of Third and Oak streets; running thence along the west line of Third street southwardly 108 feet; thence westwardly 126 feet to a ten foot alley; thence northwardly along the east line of said alley 108 feet; thence eastwardly 126 feet to the point of beginning.” The deed then executed contains the following condition: “ It is further agreed that the building or buildings that shall be erected on the said lot shall be of brick and set the same distance back from Third street as the house now erected on the southwest -corner of said Third and Oak streets, and shall be suitable dwellings for the neighborhood.”
September 5, 1887, Matthews conveyed thirty-six and ■one-half feet off the south end of said parcel of land to Joyes, who conveyed same to I. C. Hale and he to appellant Graham.
September 7, 1887, Matthews conveyed thirty-six and ■one-half feet adjoining and north of Joyes’ lot to I. C. Hale, who conveyed same to appellee Hite.
*478It does not appear whether Matthews has conveyed the remaining thirty-five feet at the north end of the parcel* and consequently we assume he yet owns it.
Hite, having previously erected and then occupying a dwelling-house on the lot purchased by him, instituted this action August 19,1890, for judgment enjoining Graham erecting a dwelling-house on his own lot unless set back-feet from the line Of Third street; it being stated in the petition he was then proceeding to erect such building more than ten feet nearer Third street than is the house referred to at the corner of Third and Oak streets.
September 2, 1890, plaintiff made a motion in open court for a preliminary injunction according to prayer of' his petition, which, being heard upon affidavits agreed to-be used as evidence, and upon exhibits filed, was overruled. And there being no judicial restraint upon him, defendant continued construction of his house, according to the original plan, and had, at a cost of several thousand dollars, nearly completed it, when, July 15, 1891*, without any additional evidence in behalf of plaintiff, the same court rendered the judgment appealed from requiring defendent to tear away a considerable portion of the structure, whereby it will be disfigured and greatly lessened in value and utility.
It seems to us at the outset that the judgment is, under the circumstances, oppressive, and should not stand unless clearly upheld and required by law; especially as appellee has dealt with appellant very unfairly from the beginning. The evidence shows appellant was ignorant of the restrictions contained in the Barret deed, and so remained until this action was commenced, while appellee was *479aware of it; and that, although the foundation of appellant’s house was completed by the last of May, 1890, whereby the general plan was developed, and appellee in going into and out of his own dwelling-house passed a very short distance from where the work was going on, not over twenty-five or thirty feet, he gave no notice or intimation to appellant of objection to the location of his building, but waited until nearly three months’ work had been done and a large sum of money had been expended and then commenced this action. His conduct does not, however, quite amount to a legal estoppel as contended by counsel, and we will, therefore, consider the other two grounds for reversal.
It seems to us too plain for dispute that the parties to the deed from Barret'to Matthews intended simply for the front wall of .each building thereafter erected on said parcel of land to conform with the front wall of the house then standing at the corner of Third and Oak streets, in. respect to distance from Third street, and not to either inhibit erection, or prescribe shape or dimension, of any porch, stoop or platform the respective owners might choose to build. And such has been the interpretation of the deed hy each person who has erected a dwelling-house on that parcel of land, including appellee; for there projects from the house on the lot retained by Matthews, next to the corner lot, a covered platform and steps six feet, and from the house of appellee steps five feet; in addition to which is a bay-window extending from the second story near to the roof and projecting about three feet from the front of his house, while from the corner house there is a platform and steps projecting only four feet four inches.
*480It is manifest that Barret, the original grantor, expected ■there would be erected costly and showy dwelling-houses •on the land sold to Matthews, varying in design to suit convenience, taste or fancy of the respective owners, and consequently did not intend to restrict them in regard to size or shape of porches, stoops or platforms. Therefore, unless the porch of appellant that appellee complains of .projects axi unreasonable distance beyond the front wall, ■of his house, compared with like structures attached to houses of appellee and Matthews, or unreasonably ■•obstructs light and air, there is no cause of action against him, even if bound by the conditions in the Barret deed.
The front wall of his house is on a line of the front wall of the corner house; the porch in questioxx was, as ¡stated by the architect, designed to be covered, but open, and it is not satisfactorily shown ixx what manner, if at ¡all, light or air will be uxxreasonably obstructed by it. The only cause of complaint there can be is that it extends ■6^ feet nearer his property line than the main body of the house, which certainly does not authorize the judg■mexxt rexidered; for such width of porch attached to a house set back from- the sidewalk would not, ordinarily, nor, compared with projections for similar purposes from the houses of appellee and Matthews, should be regarded .as unreasonable. We do not intexid, however, to decide that there might not be such projections from one house as would seriously impair the value and usefulness of ■other houses on the same street; but simply that looking to the condition as set forth in the Barret deed and the practical interpretation given to it by appellee himself, there is not enough ixi the record before us to justify interference of the chancellor.
*481But it is not necessary to consider this branch of the case farther, because we are of opinion appellee has no right to enforce the restriction in that deed against appellant. Eor Barret did not intend to subject any one of the lots into which the parcel conveyed to Matthews might be subsequently divided to a restriction in its use for benefit of another or others of such lots, nor does the language used authorize such meaning or operation of that condition. Assuming, as may be done, the condition is in effect an easement, it was evidently created for benefit of the corner lot mentioned, and probably such ■ other lots in the neighborhood as were then owned by Barret. The parcel conveyed to Matthews, as well as lots into which it might be divided, was intended to be made subject to the restriction, not each for use of others of i such lots, but all for use alone of the corner lot. There was no such • restriction in any deed made by Matthews • for the two lots now owned by appellee and appellant, nor in any such deed made by Hale through whom both likewise claim. Consequently, Matthews, still owning one of the lots, could not, for the use of it, enforce any restriction on the lot of either appellee or appellant, nor could Hale, if he was still the owner of the lot belonging to appellee, enforce the restriction on appellant. And if neither of them could maintain an action like this against appellant, we do not see how appellee, deriving title from them, could do so. There might be covenants in deeds executed by a common grantor to different purchasers, made mutually and reciprocally binding upon each, but no such condition exists in this case. The essential relation of estates dominant and servient does not exist
between the lots owned by appellee and appellant, aud *482consequently there is not an easement on either for use of the other.
The only case cited by counsel that authorizes this action by appellee is Winfield v. Henning, 21 N. J. Eq., 188. And even in that case it was conceded an action at law would not lie, and upon supposed equitable grounds alone the owner of one lot was held for benefit of another owner to observance of a covenant to the common grantor. But the judgment of the chancellor in that case was, in Dana v. Wentworth, 111 Mass., 291, held to be inconsistent with the decisions of courts of Massachusetts and of England. And we may add that judgment can not be supported by principle, because it restricts one lot owner in the use of his property for the benefit of another with whom he never contracted and to whom he never became bound, expressly or by implication.
The judgment is reversed and cause remanded, with directions to the chancellor to dismiss the action.